           Case 8:19-cv-02710-PX Document 95 Filed 07/22/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


LA UNIÓN DEL PUEBLO ENTERO,
et al.,                                           *

        Plaintiffs,                               *

   v.                                             *           Civil Action No. 8:19-cv-02710-PX

WILBUR L. ROSS, in his official                   *
capacity as U.S. Secretary of Commerce,
et al.,                                           *

        Defendants.                              *
                                                ***


                                              ORDER

        For the reasons discussed during today’s virtual hearing, it is this 22nd day of July 2020,

hereby ORDERED that

   1. Plaintiffs’ motion for leave to amend the Complaint is granted pursuant to Rule 15 of the

        Federal Rules of Civil Procedure; by no later than August 12, 2020, Plaintiffs shall file

        the Second Amended Complaint which shall be the operative complaint;

   2. Defendants’ Motion to Dismiss the Amended Complaint presently pending (ECF No. 60)

        is denied as MOOT and without prejudice;

   3. If no new defendants are added pursuant to the Second Amended Complaint, Defendants

        shall have 21 days from the date of the filing of the Second Amended Complaint to file

        any motion to dismiss the Second Amended Complaint;

   4. If Defendants’ file a motion to dismiss, their opening Memorandum in support, as well as

        Plaintiffs’ response are limited to no more than 35 pages for each side, exclusive of

        exhibits. Defendants’ Reply Brief is limited to 15 pages, exclusive of exhibits. To the
          Case 8:19-cv-02710-PX Document 95 Filed 07/22/20 Page 2 of 2



       extent any of the claims remain unchanged between the First and Second Amended

       Complaint, the parties may incorporate prior arguments made by reference to prior

       pleadings (e.g. “see ECF No. 10 at pp. 3–5”), and such incorporation shall not count

       toward the above described page limitations.



       7/22/2020                                                  /S/
Date                                                       Paula Xinis




                                               2
